DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
2.	Applicant’s election with traverse of Group II (claims 13-14, and 16-19; species: L2Q, M251, N27Y, L42A, 1118R, H120W, K153G; in the reply filed on 4/18/2022 is acknowledged. Applicants request rejoinder of the product claims of Group II with the method claims of Group I.  With respect to the subject matter of Group II  (see In re Ochiai (37 USPQ2d 1127 (Fed. Cir. 1995)), in which a new, unobvious material is used in a known process, Ochiai determined that a process was free of the prior art if it employed a product, which was free of the prior art.  However, only if the product claims of Group II are found allowable, the subject matter of Group II will be rejoined with the process claims of Group I (claims 1-2, 8), if the process claims are of the same scope as the allowable product claims.
Elected claims 13-14, and 16-17, which encompass the elected species are under consideration by the Examiner.
Claims 1-2, 8, 18-21, 23-24, 26, 38 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 3-7, 9-12, 15, 22, 25, 27-37, 39-40, and 42-43 have been canceled.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 3/21/2022, and 6/3/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 112(a), lack of written description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 13-14, 16-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 13 recites “a modified CD25 polypeptide engineered to have increased affinity for IL-2, relative to native CD25 protein; wherein the modified CD25 polypeptide comprises one or more amino acid modifications relative to the native CD25 protein, and affinity of the modified CD25 protein for its cognate IL-2 protein is less than about 0.5 nM.”. The claim, however, does not require that the modified CD25 polypeptide recited in claim 13 possess any particular conserved structure, or other distinguishing feature.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  In this case, the only factor present in the claim that is sufficiently disclosed is a recitation of a desired activity.  The specification does not identify any particular portion of the structure, nor does it provide a disclosure of structure/function correlation.  The distinguishing characteristics of the claimed genus for the antigens or the targeting means are not described.  Accordingly, the specification does not provide adequate written description of the claimed genus of antigens or targeting means.
	To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 [10 USPQ2d 1614] (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”). Thus, an Applicant complies with the written-description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572.
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003) and University of Rochester v. G.D. Searle & Co. et al. CAFC [(03-1304) 13 February 2004]. In University of Rochester v. G.D. Searle & Co. a patent directed to method for inhibiting prostaglandin synthesis in human host using an unspecified compound, in order to relieve pain without side effect of stomach irritation, did not satisfy written description requirement of 35 U.S.C. §112, since the patent described the compound's desired function of reducing activity of the enzyme PGHS-2 without adversely affecting PGHS-1 enzyme activity, but did not identify said compound, since invention consists of performing “assays” to screen compounds in order to discover those with desired effect. The patent did not name even one compound that assays would identify as suitable for practice of invention, or provide information such that one skilled in art could identify suitable compound. And since specification did not indicate that compounds are available in public depository, the claimed treatment method cannot be practiced without compound. Thus, the inventors cannot be said to have “possessed” claimed invention without knowing of a compound or method certain to produce compound. Thus, said patent constituted an invitation to experiment to first identify, then characterize, and then use a therapeutic a class of compound defined only by their desired properties.
	Therefore, the full breadth of the claims fails to meet the written description provision of 35 U.S.C. §112, first paragraph.  In the instant case, for example, Applicants have failed to describe which “agent” when administered, has the property of reducing a symptom of atopic dermatitis in a subject. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations.  To demonstrate the reduction to practice of a product requires a working embodiment. In the instant case, Applicant has failed to demonstrate possession of the claimed products as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, MPEP 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”

In the instant case, Applicant has failed to demonstrate a reduction to practice of the modified CD25 polypeptides as recited in independent claim 13.  

Claim Rejections - 35 U.S.C. § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5a.	Claims 13-14, and 16-17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 13 is vague and indefinite for several reasons.
Claim 13, line 1, is vague and indefinite because it recites “increased affinity for IL-2”, which is a relative phrase.  It is suggested that the “amount of “increased affinity” be recited in the claim to obviate this rejection.
Claim 13, line 1, is vague and indefinite because it recites the term “engineered”. The metes and bounds of this term are unclear. 
Claim 13, lines 2-3, is vague and indefinite because it recites “one or more amino acid modifications” and there is no upper limit on the number of modifications relative to native CD25 protein.
Claim 13 is vague and indefinite because it recites “amino acid modifications” and it is unclear if these “modifications” are amino acid “substitutions, additions or deletions”.
Claim 13, line 4, is vague and indefinite because it recites “is less than about 0.5 nM” and it is unclear whether this term encompasses 0.1 nM, 0.25nM, or even 1.0nM. Appropriate correction of the claim is required.
Claim 13, line 4, is vague and indefinite because it recites “its cognate IL-2 protein” and it is unclear which “cognate” IL-2 protein is encompassed by the claim.
Claim 14 is confusing because it recites “at least one amino acid modification at one or more positions” and then recites “wherein from two to ten amino acid residues are modified” . The metes and bounds of this term are unclear. 
Claim 14 is vague and indefinite because it recites “amino acid modifications” and it is unclear if these “modifications” are amino acid “substitutions, additions or deletions”.
Claim 16, line 5, is vague and indefinite because it recites “which substitutions cause increased affinity for IL-2”, which is a relative phrase.  It is suggested that the “amount of “increased affinity” be recited in the claim to obviate this rejection.
Claim 17 is rejected as vague and indefinite because it recites “(1) {D4E; M25A, N27V, E29D, S39Δ, G40Δ, S41T, L42A, I118T, H120L, K153E}” and it is unclear if the recited limitation “D4E” is part of the claimed set of amino acid modifications. Does the claim encompass the whole set of amino acid modifications within the set? Furthermore, the term “and” is missing between the listing of the species of modifications.
Conclusion
	No claim is allowed.
	Claims 13-14, and 16-17 are rejected.


Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646